NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LILI HE,                                        No.    15-70274

                Petitioner,                     Agency No. A089-479-987

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 08, 2020**


Before: SCHROEDER, TROTT, and SILVERMAN, Circuit Judges.

      Lili He, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her applications for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on significant omissions from He’s original asylum application and credible

fear interview, particularly her claims that she was arrested and detained in 2007

and subjected to a subsequent monthly reporting requirement. Shrestha, 590 F.3d

at 1048 (adverse credibility finding must be based on the totality of the

circumstances); Jiang, 754 F.3d at 738-40 (substantial evidence review is a highly

deferential standard that requires upholding the adverse credibility finding so long

as even one basis is supported by substantial evidence). He’s explanations do not

compel a contrary conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011) (agency not required to accept explanations for inconsistencies). In the

absence of credible testimony, He’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Additionally, the agency properly admitted and gave appropriate weight to

the credible fear interview notes that He submitted into evidence. The agency also

provided He with a sufficient opportunity to explain any perceived inconsistencies


                                          2                                   15-70274
or omissions in the record. Accordingly, we are not persuaded by He’s contentions

on appeal that the agency violated her right to due process by failing to provide her

with a full and fair hearing. Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir.

2011) (a court will grant a petition on due process grounds only if the proceeding

was so fundamentally unfair that the alien was prevented from reasonably

presenting his case) (citations and quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                          3                                   15-70274